ELECTRONIC RECORD                            /6 75V*

COA #      09-13-00582-CR                        OFFENSE:        SEXUAL ASSAULT


STYLE:     semien, william paul                  COUNTY:         Jefferson

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    Criminal District Court


DATE: 11/19/2014                 Publish: NO     TC CASE #:      13-17919




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   SEMIEN, WILLIAM PAUL v.                      CCA#:             /* 7SfH
PRO      SG                           Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:              $//2/*0/5                          SIGNED:                              PC:.
JUDGE:              7^0 CouU^                         PUBLISH:                             DNP:




                                                                                           MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD